Fisher, J.,
delivered tbe opinion of tbe court.
This action was commenced by Wright, Davenport & Co., as indorsees of a promissory note, made by Stratton, payable to Taylor & Richardson. Finding that they were mistaken as to tbe indorsement of the note, an amended complaint was filed, making Taylor & Richardson, tbe nominal plaintiffs, and Wrigbt, Davenport & Co., tbe usees. It is insisted that this amendment could not be made under tbe Pleading Act of 1850.
Tbe 13th section of that act gives tbe court full power to make amendments, either by adding or striking out tbe name of any party to a pleading. Tbe amendment in this instance was fully authorized by this section.
Judgment affirmed.